[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR MODIFICATION DATED JANUARY 21, 1992
The court has heard the Motion for Modification dated January 21, 1992, has heard the arguments of counsel, has heard the parties, has reviewed the exhibits, and has taken into consideration all of the relevant statutory criteria including Connecticut General Statutes 46b-86. The court also reviewed the husband's affidavit dated April 25, 1991, filed at the time CT Page 3311 of the $450.00 per month order, which showed net income of $462.00 a week among other things. He presently shows income from unemployment of $250.00 per week. He has exercised reasonable diligence in attempting to find work. Accordingly, the court grants the motion for modification and reduces his payment to $75.00 per week.
As soon as the husband begins employment, he is to:
1. notify the wife within 48 hours;
2. send the wife a copy of his first five pay stubs, or if no pay stub, a letter from the employer setting forth his gross income and deductions;
3. provide copies of his tax returns for the years 1990 and 1989;
4. a copy of his 1991 tax return shall be provided to his wife when he files it.
It is so ordered.
EDWARD R. KARAZIN, JR., JUDGE